Citation Nr: 1702024	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension and sleep apnea, to include as a result of presumed exposure to herbicides during service in Vietnam.   The Board finds that additional development and consideration is necessary for a determination.  

VA and private treatment records reflect diagnoses of sleep apnea and hypertension.  The record establishes that the Veteran served in Vietnam and thus, is presumed to have been exposed to herbicides, such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

In addition, in his March 2013 substantive appeal, the Veteran stated he was treated for hypertension at the same time that his service-connected coronary artery disease was diagnosed, raising a theory of entitlement on a secondary basis.  See 38 C.F.R. § 3.310 (service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury).  In addition, he noted a long history of sleep apnea.  

In view of the Veteran's assertions and the evidence, VA examination is warranted to obtain an opinion as to the nature and etiology of hypertension and sleep apnea, to include with respect to secondary service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since February 2013.  

2.  After completion of the above, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service, including presumed exposure to herbicide agents, or, (iv) is caused by or (v) aggravated by service-connected coronary artery disease or diabetes mellitus.  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension. 

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is related to his active service, or is caused by or aggravated by service-connected coronary artery disease or diabetes mellitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

